Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 4/22/2021. Claims 1, 3-16, 18 and 21-24 are pending.

Response to Arguments
Applicant's arguments filed 4/22/2021 have been fully considered but they are not persuasive. 

Regarding 112(b)
In response: The rejection is withdrawn.

Regarding 101 claim eligibility
In re page 17, regarding “computer readable medium” in claim 8
In response:  the rejection is withdrawn.

In re page 18, regarding “obtaining, by one or more processor, a request for a predicted score in real-time” 
In response: The claim limitation “obtaining, by one or more processor, a request for a predicted score in real-time” is a pre-solution data collection activity and was considered in step 2a, prong 2 and not prong 1. 

In response: The function “forming” as broadly recited can be accomplished by mental processing. The claimed “real-time” does not make the abstract idea non-abstract. (See
2106.04(a)(2) III-D, A wide-area real-time performance monitoring system for monitoring and assessing dynamic stability of an electric power grid – Electric Power Group, 830 F.3d at 1351 and n.1, 119 USPQ2d at 1740 and n.1). 
In re pages 18-19, regarding the “calculating” step, "quantifying the accuracy of the formed subset" by human mind would not be practical in practicing claim 8 in combination with the "the rank of the preconfigured priority policy" and "the accuracy of the formed subset", all performed in relation with "the predicted score in real time"
In response: The step “quantifying” as broadly recited can be accomplished by human with pen and paper. Same as above, the term “real-time” does not change the nature of the characteristics of the abstract idea. 
Further, it is not clear in claim 8 (similarly, claim 15) how “real time” is related to those two functions. Neither the spec nor the claims provide technical implementation describing real-time performance in a non-abstract way. In the office action “real-time” is interpreted in the context of data collection in “obtaining”.
The claim eligibility rejection remains.

Regarding 103

In response, combination of Gul and Sadaghiani teaches the above claim limitation. 
The meaning of the phrase “in order of rank for a preconfigured priority policy” is not clear. In the office action, the selection process of Algorithm 1 is considered as an example of a preconfigured priority policy and the selection process is to achieve ranking or “in order of rank”. The rank obtained from the selection process thus, interprets the rank for the preconfigured priority policy.
Note that in Algorithm 1, the process of fusing the best models requires previously selected models and thus, teaches the “forming” step too. Clarification of the meaning of this phrase is needed in order to unambiguously ascertain the scope of the invention.
With respect to “weights respective to the base model instances in the subset”, the office action relies upon the probabilities for the classifiers to interpret weights. The claim limitation “a sum of weights respective to the base model instances in the subset” reads on calculation of the combined probabilities and the Brier score for the ensemble of 1, 2 or 3 classifiers in Gul. 

Regarding claim objection
In response: The claim objection remains.

Regarding drawings
In response: The objection remains.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 8-16 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 8: 
Step 1: The claim recites a computer program product.
Step 2a, prong 1: The claim recites an abstract idea. The steps “forming”, “calculating” and quantifying can be accomplished by human with pen and paper and  fall into the category of mental processing.  
Step 2a, prong 2: This judicial exception is not integrated into a practical application. The “obtaining” function is for data collection, a pre-solution activity.  The claim includes a computer readable storage medium and processors to perform generic computing operations. The term “real-time” does not make the abstract idea non-abstract (2106.04(a)(2) III-D, A wide-area real-time performance monitoring system for monitoring and assessing dynamic stability of an electric power grid – Electric Power Group, 830 F.3d at 1351 and n.1, 119 USPQ2d at 1740 and n.1) or transform a particular article to a different state (MPEP 2106.05(c)). 
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Addition elements individual or in an ordered combination does not add significantly more. Therefore, the claim is not eligible.
Claim 15: 

Claims 9, 11-12, 14, 16 and 18 recite steps further limiting claims 8 and 15 and are considered to be abstract idea. 
The step “producing” in claims 9, 12, 16 and 19 performs generic output and does not add significantly more. Steps “determining”, “ascertaining” and “predicting” can be accomplished by human with pen and paper and are of the category of mental              processing. Claims 11 and 18 comprises steps “determining”, “forming” and “calculating”, which can be accomplished by human with pen and paper and thus, fall into the category of mental processing. Claim 14 comprises the “adjusting” weight step based on a score falls into the category of mental processing.
Claims 10 and 13 include a score log and requires recording. However, the score log can be a generic buffer and the function recording or storing, as broadly recited, is WURC (MPEP 2106.05(d)). Therefore, dependent are not eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gul et al. (“Ensemble of a subset of kNN classifiers”, Adv Data Anal Classif, 2016, pages: 14), hereinafter Gul, in view of Sadaghiani et al. (US 20190034932), hereinafter Sadaghiani.

8.    A computer program product comprising:
a computer readable storage medium readable by one or more processor and storing instructions for execution by the one or more processor for performing a method for optimizing real-time ensemble scoring, comprising:
obtaining a request for a predicted score in real-time 
forming a subset of two or more base model instances in order of rank for a preconfigured priority policy, wherein a number of base models represented in the subset is less than or equal to a number of the two or more based models (Gul: e.g., pages 6, Algorithm 1, computing the selection of the best models on the basis of individual performance, Acc(i), where selecting models  based on the computed Acc(i) interprets forming, by the one or more processor, a subset of two or more base model instances in order of rank for a preconfigured priority policy, where the rank determined from the selection process interprets the rank for the pre-configured priority process and where the selection process interprets a number of base models represented in the subset is less than or equal to a number of the two or more based models); and
calculating a fitness score of the formed subset as a sum of weights respective to the base model instances in the subset, wherein the fitness score quantifies the Gul: e.g., pages 6, Algorithm 1, the Brier score BS<q-1> interprets a fitness core of the formed subset and the fitness score quantifies the accuracy of the formed subset, where page 5, the example of calculating the combined probabilities and the Brier score for the ensemble of 1, 2 or 3 classifiers as a function of summation of individual estimated probabilities interprets a sum of weights respective to the base model instances in the subset).
Gul does not expressly disclose, but Sadaghiani discloses “a computer program product” in “A computer program product comprising a computer readable storage medium readable by one or more processor and storing instructions for execution by the one or more processor” (Sadaghiani: e.g., [0023], the server-based processing engine) and “real-time” in “obtaining, by one or more processor, a request for a predicted score in real-time” (Sadaghiani: e.g., [0016], obtaining prediction in real-time with a robust ensemble machine learning models). It would have been obvious for one of ordinary skill in the art, having Gul and Sadaghiani before the effective filing date, to combine Sadaghiani with Gul because the complex computation of Gul requires computation systems. Further, decision models in Gul are efficient and adaptive. With the incremental ensemble approach, Gui can provide real-time performance. It would have been obvious for one of ordinary skill in the art to combine Sadaghiani with Gul to perform predictions in diverse environments.

15.  The claim is substantially the same as claim 8 and therefore, rejected for the same reason. In addition, Gul discloses “wherein the respective weights are adjusted based on respectively corresponding pass factors that indicate how likely certain input data is Gul: e.g., page 8, Table 1, calculating the accuracy for ESkNN with different sets of features, where page 9, Fig 1, the error arte is an example of a pass factor) and Sadaghiani discloses a system (e.g., [0023], [0024] or [0071], the server-based processing engine and machine learning system).

9 and 16, further comprising: 
determining that the calculated fitness score satisfies an end condition (Gul: e.g., page 6, Algorithm 1, determining whether the Brier score of q-1 is less than or equal to that of q, where the comparison statement is an example of an end condition); 
predicting an ensemble score by use of the subset corresponding to the fitness score, wherein the ensemble score is a sum of scores for all base model instances in the subset (Gul: e.g., page 6, Algorithm 1, computing a Brier score for the subset of the next iteration q+1, where the Brier score for q+1 based on the fitness score from the previous iteration and quality score of the q+1th model  interprets the ensemble score is a sum of scores for all base model instances in the subset); 
ascertaining that the ensemble score satisfies the end condition  (Gul: e.g., page 6, Algorithm 1, determining iteratively whether the comparison condition is satisfied); and producing the ensemble score as the predicted score (Gul: e.g., page 8, Table1, computing the misclassification rate for the ESkNN of the q+1 iteration interprets producing the ensemble score as the predicted score).

10 and 17, further comprising: 
Gul: e.g., page 6, Algorithm 1, preparing for computation the set of vectors with dimensions of d for the feature lists and m for accuracy scores, multiple lists of Brier scores and number of models); and recording, subsequent to predicting, the subset, the scores respective to the base model instances of the subset, and the ensemble score in the score log entry from the preparing (Gul: e.g., page 6, Algorithm 1, recording for different iterations the sets of accuracy scores, Brier scores and models from comparison).

11 and 18, further comprising:
determining that the calculated fitness score does not satisfy an end condition (Gul: e.g., page 6, Algorithm 1, determining that the Brier score of q-1 is greater than that of  q); forming a next subset by adding another base model instance having a next highest priority according to the preconfigured priority policy (Gul: e.g., page 6, Algorithm 1, forming a new subset by including the model corresponding to q whose accuracy is less than the highest accuracy score according to the determined decreasing order); and calculating a next fitness score corresponding to the next subset by adding weights respective to all base model instances in the next subset (Gul: e.g., page 6, Algorithm 1, calculating the Brier score for the next subset by adding the weights of a new model, page 5).

12 and 19, further comprising:
Gul: e.g., page 6, Algorithm 1, determining whether the Brier score of q is less than or equal to that of q+1); predicting an ensemble score by use of the next subset corresponding to the next fitness score, wherein the ensemble score is a sum of scores for all base model instances in the next subset (Gul: e.g., page 6, Algorithm 1, computing a Brier score for the subset of the next iteration q+2, where the Brier score for q+2 based on the fitness score from the previous iteration and quality score of the q+2th model  interprets the ensemble score is a sum of scores for all base model instances in the subset); and ascertaining that the ensemble score satisfies the end condition  (Gul: e.g., page 6, Algorithm 1, determining iteratively whether the comparison condition is satisfied); and producing the ensemble score as the predicted score  (Gul: e.g., page 8, Table1, computing the misclassification rate for the ESkNN of the q+2 iteration interprets producing the ensemble score as the predicted score).

13 and 20, further comprising:
preparing, prior to the forming the next subset, a next score log entry to record the next subset (Gul: e.g., page 6, Algorithm 1, preparing for computation the set of vectors with dimensions of d for the feature lists and m for accuracy scores, multiple lists of Brier scores and number of models); and
recording, subsequent to predicting, the next subset, a difference set of one or more base model instances which is present in the next set but not present in the subset, scores respective to the one or more base model instances of the difference set, and the ensemble score of the next subset in the next score log entry from the preparing Gul: e.g., page 6, Algorithm 1, recording for computation at next iterations the models from the selected list of models, quality scores and Brier scores of the current ensemble with the next model for comparison).

14, further comprising: adjusting, prior to the calculating the fitness score, the weights respective to the base model instances based on respectively corresponding pass factors, wherein a pass factor for a base model instance indicates how likely certain input data is to pass the base model (Gul: e.g., page 8, Table 1, calculating the accuracy for ESkNN with different sets of features, where page 9, Fig 1, the error arte is an example of a pass factor).

21. The computer program product of claim 8, further comprising: prior to the forming the subset, building two or more base models by machine learning based on training data of a plurality of datasets respective to the two or more base models, wherein the training data represent respective relationships between each of the two or more base models and the predicted score (Gul: e.g., page 3 or 4, sec 2, steps 3-5, training m classifiers with training data comprising multiple classes, where class values are an example of the predicted score).

Claim Objections
Claims 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 1, 3-7 are allowed. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809, email: li-wu.chang@uspto.gov.  The examiner can normally be reached on M-F. Examiner interviews are available via telephone, in-person, and video conferencing 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	May 23, 2021